Citation Nr: 9915478	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-32 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left 
acromioclavicular (AC) separation and Sprengel's deformity of 
the left scapula.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to April 1976.

Initially, the Board of Veterans' Appeals (Board) notes that 
a claim for service connection for a left arm disability as 
secondary to the veteran's service-connected left shoulder 
disability was denied by the regional office (RO) in a rating 
decision in December 1993, and was not appealed.  

In addition, the Board notes that in February 1998, the Board 
remanded this case so that additional evidentiary development 
could be accomplished.  As will be discussed in the Reasons 
and Bases section below, this was done to the extent 
possible.  The case is now ready for appellate consideration.


FINDINGS OF FACT

1.  The veteran's service-connected left AC separation and 
Sprengel's deformity of the left scapula is manifested by 
complaints of pain to the posterior aspect of the shoulder 
and to a lesser degree over the AC joint, positive 
impingement sign, tenderness to palpation over the AC joint, 
and some degenerative changes, causing limitation of motion 
of the left arm and limitation of overhead and/or forceful 
activities due to pain, weakened movement, and fatigability, 
but not to the extent that forward flexion or abduction is 
limited to 25 degrees or less from the side.

2.  The veteran's service-connected left shoulder disability 
is also manifested by nerve damage.


CONCLUSIONS OF LAW

1.  The veteran's left AC separation and Sprengel's deformity 
of the left scapula is no more than 20 percent disabling 
pursuant to the schedular criteria.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.71,  4.71a, Diagnostic Code 5201 
(1998).

2.  The criteria for a separate 20 percent evaluation for 
nerve damage to the left shoulder have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.25, 4.124(a), Diagnostic 
Code 8519 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected left shoulder disability.  In the interest 
of clarity, the Board will initially review the factual 
background of this case.  The Board will then analyze the 
veteran's claim and render a decision.

Factual Background

Although the veteran has most recently indicated that his 
left shoulder injury was sustained while playing football 
during service, a service medical board from December 1973 
reveals that the veteran denied any history of specific 
trauma, and that his shoulder problem arose over the course 
of the previous six months.  During that time period, he 
reported decreasing motion and increasing pain.  It was also 
noted that there was one documented episode of dislocation.  
The final diagnosis of the medical board was "Sprengel's 
deformity, left, with omovertebral bone with secondary 
limitation of motion, left shoulder."  Separation 
examination in March 1976 revealed a diagnosis of deformity 
of the left shoulder secondary to shoulder separation.

Service connection for this disability was originally granted 
and a 20 percent evaluation assigned in a November 1976 
rating decision, based on service medical records and August 
1976 Department of Veterans Affairs (VA) medical examination.  
VA medical examination at this time was found to reflect a 
prominence of the left AC joint and that abduction was 
limited to 90 degrees.  Resolving doubt in favor of the 
veteran, the RO held that the veteran's congenital condition 
was aggravated by service.

VA medical examination in July 1979 revealed that the left 
scapula was winged and that flexion and abduction were 
limited to 80 degrees.  The diagnosis was AC separation, 
left, and Sprengel's deformity of the left scapula with 
limitation of motion and loss of motor power.

VA outpatient treatment records for the period of July 1994 
to July 1996 reflect that in September 1995, it was noted 
that the veteran had a history of a left shoulder injury.  An 
electromyogram (EMG) conducted in October 1995 was 
interpreted to reveal some mild atrophy of the left trapezius 
and decreased pinprick sensation in the left face, arm, and 
leg, in addition to slightly reduced deep tendon reflexes in 
the left upper and lower extremity.  However, the conclusion 
was that this was a normal study without electrophysiologic 
evidence of radiculopathy, plexopathy, polyneuropathy or 
myopathy.  Specifically, no evidence of spinal accessory or 
high-cervical radiculopathy was noted.  In November 1995, the 
veteran complained of numbness and pain in the left upper 
extremity, and the veteran was referred for neurological 
consultation.  

VA neurological consultation in February 1996 revealed 
initial problems which included left shoulder and arm 
numbness secondary to an injury in the military, and atrophy 
of the left trapezius.  In March 1996, additional 
neurological consultation noted that the veteran's reported a 
history of an injury to his left shoulder and leg in Vietnam, 
and that he had had complaints of pain and numbness ever 
since.  It was further noted that the veteran had been 
admitted to the hospital for drug rehabilitation in October 
1993, and that there was a diagnosis of Wernicke's 
encephalopathy and "pancerebellar" degeneration.  Motor 
examination at this time was considered to be intestable 
secondary to questionable pain/cooperation.  Sensory 
examination at this time apparently did not include the left 
shoulder or arm.  

Further VA consultation in July 1996 indicated that the 
veteran reported a history of hurting his left shoulder in a 
parachuting incident in Vietnam and that he was experiencing 
tingling and numbness in the left hand.  The impression was 
history of weakness and paresthesias in the left upper 
extremity. 

At the veteran's personal hearing in July 1996, the veteran 
testified that he had been told that there was muscle 
deterioration in his left shoulder that would never go away, 
and that there was numbness in his left arm from his shoulder 
down to his fingers (transcript (T.) at p. 2).  He 
specifically denied having any feeling in the left hand or 
shoulder (T. at p. 2).  He also experienced pain from the 
bone "riding" or pressing on his spine, which he claimed 
had also caused him difficulty with his legs (T. at p. 3).  
This condition had affected his balance, and he had been 
using a wheel chair until his wife had run over it with her 
car (T. at p. 3).  The pain in his left shoulder involved the 
whole area around the scapula to the spine (T. at p. 4).  The 
veteran noted that he could not practice his trade of 
upholstery because of his condition (T. at p. 5).  

VA outpatient records from August and September 1996 indicate 
that VA neurological consultation in August 1996 revealed 
complaints which included left arm numbness and pain in the 
left neck and shoulder.  Additional records from August 1996 
reflect that the veteran complained of left arm numbness, 
tingling and weakness, and that physical examination revealed 
left upper trapezius atrophy and mild winging of the left 
scapula.  Motor examination demonstrated 4/5 in all muscles 
and sensory examination of the left shoulder was negative.  
An EMG was interpreted to reveal a lack of voluntary activity 
of the left upper trapezius consistent with an old shoulder 
injury with accessory nerve damage, but no evidence to 
suggest peripheral neuropathy, mononeuropathy or 
radiculopathy.  September 1996 neurological consultation 
revealed an obvious deformity of the left shoulder with a 
questionable dislocation and that the left arm appeared 
longer than the right.  Motor examination indicated giveway 
weakness on the left upper extremity and was noted to be an 
unreliable examination.  X-rays of the left shoulder were 
interpreted to reveal a small, spur-like bone deformity on 
the distal clavicle likely secondary to trauma.  The 
impression included old shoulder injury with questionable 
chronic dislocation that explained the veteran's pain.  It 
was further noted that the weakness found was giveway only 
and that sensory findings were non-physiologic.

VA medical examination in October 1996 revealed that the 
veteran reportedly suffered an AC separation with possible 
fracture of the distal clavicle while playing football in 
Guam.  It was noted that there were no records to confirm or 
deny this.  The veteran was reportedly treated with 
"clavicle straps," and related that he had had continuous 
chronic pain in his shoulder since that injury.  During the 
previous year, he also reported numbness and tingling in his 
left hand.  He had not had treatment for his shoulder or hand 
problem, but complained of worsening shoulder pain.  He 
believed that his hand was the more chronic problem.  
Physical examination revealed an obvious Sprengel's deformity 
of the scapula and tenderness over the left AC joint.  
Passive range of motion demonstrated a limitation in internal 
rotation to only S1.  The veteran complained of pain with 
extenuated internal rotation and external rotation passively 
was to 45 percent.  Elevation was noted to be to 120 degrees 
with tenderness to that level.  

Active range of motion was 90 degrees of elevation with 
tenderness.  The veteran also had minimal internal rotation 
to approximately S1.  Additional examination revealed 5/5 
biceps, 5/5 triceps, and 5/5 wrist extensors and finger 
flexors.  Examination of the specific nerve distributions 
demonstrated a sharp Tinel's over the median nerve at the 
carpal tunnel and mild obvious thenar wasting with only a 3-
4/5 abductor pollicis brevis motor examination.  His Phalen 
examination was noted to elicit numbness and tingling in the 
median nerve distribution within 10 seconds.  X-rays were 
interpreted to reveal AC osteophyte formation and narrowing 
consistent with AC osteoarthritis.  There were no other gross 
bony abnormalities with the exception of a notable Sprengel's 
deformity noted on just about every radiographic view.  The 
impression was Sprengel's deformity, congenital, severe left 
AC osteoarthritis, left shoulder impingement, and severe left 
tunnel syndrome.  

VA outpatient records for the period of February to July 1997 
reflect that in February 1997, the veteran complained of left 
shoulder numbness, weakness, and tingling.  He further 
reported a history of a left shoulder dislocation in 1976 
which did not heal properly and that he was now unable to 
abduct his left arm or lift weights more than 5 pounds.  The 
EMG from August 1996 reportedly revealed findings consistent 
with old injury to the left shoulder (accessory nerve).  The 
veteran also reported muscle atrophy of the shoulder girdle 
and history of winging of the left scapula.  Examination 
revealed atrophy of the left supraspinator, trapezius, and 
infraspinators, and decreased range of motion with "sud," 
abduction, flexion and winging supination.  Motor examination 
on the left demonstrated some decreased findings and there 
was sensation to palpation over C3-T1 on the left.  Deep 
tendon reflexes were 2+/4 throughout except at the left 
triceps which was indicated to be 0/4.  The assessment was 
history of accessory nerve injury with left upper extremity 
weakness and sensory loss.

At the veteran's hearing before the undersigned Member of the 
Board in September 1997, the veteran indicated that he 
injured his shoulder during the service in 1974 (T. at p. 3).  
At that time, he was medivaced from Guam to Great Lakes 
Hospital where he received treatment for a period of nine 
months (T. at p. 3).  After he was discharged from the 
hospital, but before his discharge from service, the veteran 
was seen on several occasions for left shoulder problems (T. 
at pp. 4-5).  Within six months following service separation, 
he was treated at the medical center in Little Rock, Arkansas 
(T. at p. 6).  He was given therapy at this time but it did 
not help (T. at p. 6).  More recently, he had been told by an 
unidentified physician and/or therapist that he had nerve 
damage and that he had 10 percent movement (T. at p. 8).  He 
further indicated that he had arthritis in the shoulder and 
that muscle in the neck and shoulder was missing (T. at pp. 
8-9).  

The veteran noted that he had pain in the shoulder and that 
an effort was being made to increase muscle movement through 
therapy (T. at p. 10).  He currently believed that he was 
able to do 10 percent of what he was previously able to do as 
a result of his condition (T. at pp. 10-11).  The pain began 
right behind the neck, went partially down the back, and then 
all the way down to the hands (T. at p. 12).  There was also 
a continual tingling sensation (T. at p. 12).  

As noted in the Introduction, in February 1998 the Board 
remanded this case so that additional evidentiary development 
could be accomplished, including scheduling a physical 
examination of the veteran.

VA medical examination in May 1998 revealed that the examiner 
was a board certified orthopedic surgeon and had reviewed the 
veteran's claims file and service medical records in their 
entirety.  The veteran reported a history of injuring his 
left shoulder while playing football in service.  He denied 
any prior injury.  Approximately six months later, he 
reported that he was medivaced from Guam and was hospitalized 
in November 1973 for observation.  It was noted that he 
underwent several evaluations.  There were no abnormalities 
noted at that time other than a Sprengel's deformity which 
the examiner identified as a "high-riding scapula."  The 
veteran was subsequently given a medical board, and following 
discharge, intermittently worked in upholstery.  The shoulder 
reportedly gave him trouble when he made an effort to do 
upholstery and an EMG conducted in August 1996 was 
interpreted to indicate some weakness in the upper trapezium 
consistent with a spinal accessory nerve injury.  He had also 
developed AC arthritis.  The veteran's main complaints at 
this time were diminished range of motion of the shoulder in 
addition to pain localized to the posterior aspect of the 
shoulder and to a lesser degree over his AC joint.  

Physical examination of the shoulder showed active range of 
motion to 120 degrees of flexion, 90 degrees of abduction, 60 
degrees of adduction, 50 degrees of extension, 90 degrees of 
external rotation, and 50 degrees of internal rotation.  It 
was also noted that the veteran had a slightly positive 
impingement sign and tenderness to palpation over the AC 
joint.  The Sprengel's deformity was noted and X-rays were 
interpreted to reveal some degenerative changes at the level 
of the AC joint and no recent fracture or dislocation.  X-ray 
evidence of the Sprengel's deformity was also noted.  The 
diagnostic impression was Sprengel's deformity of the left 
shoulder, congenital abnormality, and mild to moderately 
symptomatic AC arthritis of the left shoulder, service 
connected.  The examiner believed that the AC arthritis 
manifested in the left shoulder was a residual from service-
connected injury, but that this was not the veteran's main 
complaint.  While the veteran was right hand dominant, and 
while certain occupations might stress his left shoulder, the 
examiner indicated that the veteran was available for 
retraining and should be a candidate for sedentary 
activities.  The examiner went on to comment that with 
overhead or forceful activities, the veteran's pain, weakened 
movement, and excess fatigability would limit his functional 
ability.  It was again noted that most of the veteran's pain 
was over the posterior aspect of the shoulder and the 
examiner suspected that this was mostly due to the congenital 
abnormality manifested in the scapula.

Analysis

Preliminary matters

The Board initially finds the veteran's claim to be well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is based on 
the veteran's contentions regarding the increased severity of 
his service-connected left shoulder disability.  See Jones v. 
Brown, 7 Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Rating under Diagnostic Code 5201

The veteran's left AC separation and Sprengel's deformity of 
the left scapula is presently described for rating purposes 
as, and is evaluated analogous to, limitation of motion of 
the arm under 38 C.F.R. § 4.71a, Diagnostic Code 5201, as 
there is no separate diagnostic code for this disability in 
VA's Schedule for Rating Disabilities.  See 38 C.F.R. § 4.20 
(1998) (when an unlisted disease, injury, or residual 
condition is encountered, it is permissible to rate the 
disability under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).

On the basis of the facts found, the veteran's left AC 
separation and Sprengel's deformity of the left scapula has 
been assigned a 20 percent rating under Diagnostic Code 5201 
for limitation of motion of the minor arm midway between the 
side and shoulder level.  The next higher (and maximum) 
schedular rating under Diagnostic Code 5201, 30 percent, may 
be assigned if range of motion of the minor arm is limited to 
25 degrees from the side.  It is undisputed that the 
veteran's left arm is his non-dominant or "minor" arm.  
38 C.F.R. § 4.69 (1998).

The evaluation of a service-connected disability requires a 
review of a veteran's medical history with regard to that 
disorder.  However, the primary concern in a claim for an 
increased evaluation is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  In Francisco, the 
Court stated that although a rating specialist was directed 
to review the recorded history of a disability in order to 
make an accurate evaluation, the regulations did not give 
past medical reports precedence over current findings.  Id., 
at 58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the medical evidence, in particular, the recent VA 
examination conducted in May 1998.  As detailed above, 
clinical findings on this examination were significant for 
both findings as to limitation of motion and also in relation 
to the assessment of primarily localized pain associated with 
the veteran's congenital deformity.  Moreover, as pertinent 
deficits in range of motion of the veteran's left arm were 
not nearly approximate to the above-cited criteria for a 30 
percent rating under Diagnostic Code 5201 (abduction and 
forward flexion on this examination were at or above shoulder 
level, 90 degrees or more, see 38 C.F.R. § 4.71, Plate I), 
there is no clinical evidence of increased ratable impairment 
of the left shoulder as contemplated by the law and schedular 
criteria set forth under Diagnostic Code 5201.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1997); see also Tallman 
v. Brown, 7 Vet. App. 453, 464-65 (1995) (regulatory 
provisions entitled to deference if not in conflict with 
statute).

Additional medical records in the claims file do not support 
an increased rating for this disability pursuant to the 
specific criteria listed under Diagnostic Code 5201.  None of 
the more recent VA outpatient medical records document 
clinical evidence of impaired range of motion of the left arm 
at "25 degrees from the side."  The veteran was examined by 
the VA in October 1996 at which time the veteran was able to 
elevate to 90 degrees with tenderness, which is again not 
close to the criteria needed to establish a 30 percent rating 
under Diagnostic Code 5201.  Moreover, medical records in the 
file which are even older do not show findings which would 
support a higher rating under Diagnostic Code 5201.  VA and 
private medical examinations conducted in November 1976 and 
July 1979 show forward abduction and flexion to be in the 80-
100 degrees range, and these findings are also insufficient 
to support a 30 percent rating under Code 5201.

By reason of the above, the Board concludes that the 
disability picture presented supports a rating that is no 
higher than the currently assigned 20 percent schedular 
evaluation.  38 C.F.R. § 4.7 (1998) provides that a higher 
disability rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  As 
discussed above, a higher rating under Diagnostic Code 5201 
is clearly not in order as there is not a single reported 
medical finding of record which shows that the veteran's left 
arm is limited to 25 degrees or less from the side.


38 C.F.R. §§ 4.40 and 4.45

The Court has decided as a matter of law that 38 C.F.R. 
§§ 4.40 and 4.45 are not subsumed in Diagnostic Code 5201, 
and that 38 C.F.R. § 4.14 (anti-pyramiding) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Accordingly, the Court's holding requires the Board 
to consider whether an increased rating for the veteran's 
left shoulder disability may be in order on three independent 
bases: (1) pursuant to the schedular criteria under 
Diagnostic Code 5201, i.e., notwithstanding the etiology or 
extent of his pain complaints, if the medical examination 
test results reflect that range of motion of his left arm is 
in fact limited to 25 degrees from the side; (2) pursuant to 
38 C.F.R. § 4.40 on the basis of additional range-of-motion 
loss in his left shoulder due specifically to his complaints 
of pain on use or during flare-ups; and (3) pursuant to 38 
C.F.R. § 4.45 if there is additional range-of-motion loss in 
his left shoulder due specifically to any weakened movement, 
excess fatigability, or incoordination.

The regulation for musculoskeletal system functional loss in 
section 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursions, 
strength, speed, coordination and 
endurance.  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
and the functional loss, which respect to 
all these elements.  The functional loss 
may be due to absence of part, or all, of 
the necessary bones, joints and muscles, 
or associated structures, or to 
deformity, adhesions, defective 
innervation, or other pathology, or it 
may be due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion.  Weakness is as important as 
limitation of motion, and a part which 
becomes painful on use must be regarded 
as seriously disabled.  A little used 
part of the musculoskeletal system may be 
expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity[,] 
or the like.

38 C.F.R. § 4.40 (1998).

Section 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of 
movements in different planes of motion and therefore, 
inquiry will be directed to such considerations as weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(1998).

The veteran's complaints of left shoulder pain do not warrant 
an increased rating under 38 C.F.R. §§ 4.40 and 4.45 because a 
preponderance of the medical evidence does not substantiate 
additional range-of-motion loss, weakness, excess fatigue or 
incoordination in his left shoulder due to physiologic pain.  
More specifically, it is now clear from the medical evidence, 
including that obtained by the Board pursuant to its February 
1998 remand, that the veteran's primary source of pain is 
localized to the posterior aspect of his left scapula and his 
congenital deformity, and, as shown more fully below, while 
the Board has determined that these factors warrant a separate 
rating for the veteran's disability under one of the 
peripheral nerve diagnostic codes, it does not warrant 
consideration of a higher evaluation based on additional 
range-of-motion loss, weakness, excess fatigue or 
incoordination.  

Consequently, given the medical findings of record which do 
not reflect range of motion deficits of the veteran's left arm 
that even come close to the requirements of a 30 percent 
rating under Diagnostic Code 5201, the Board finds that a 
preponderance of the evidence is against a finding of 
"additional functional loss" due to limitation of motion in 
his left shoulder joint that is evidently caused by the amount 
of pain shown by recent examination.  Consequently, the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) is 
not for application in this case as the evidence for and 
against the claim is clearly not in equipoise.  Cf. Williams 
(Willie) v. Brown, 4 Vet. App. 270, 273-74 (1993) (citing 
Gilbert, supra, 1 Vet. App. at 54, the Court found 
"significant" evidence in support of veteran's claim).  In 
this case, for the reasons stated, the Board finds that a 
preponderance of the evidence to be against the claim.  See 
Gilbert and Alemany, supra.

Accordingly, the Board concludes that a disability rating in 
excess of 20 percent for the service-connected left AC 
separation and Sprengel's deformity of the left scapula is 
not warranted, based on the application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1998), 38 C.F.R. § 4.40 (1998) or 
38 C.F.R. § 4.45 (1998).

Rating under other Diagnostic Codes

The Board has considered the potential application of the 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In particular, the Board has given 
consideration to evaluating the veteran's service-connected 
left shoulder orthopedic disability under a different 
Diagnostic Code.  The Board notes that the assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Code 
5201 is the most appropriate schedular criteria for the 
evaluation of the veteran's left shoulder orthopedic 
disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Since there is no currently diagnosed clinical evidence of 
ankylosis of the left shoulder or malunion with deformity or 
other impairment of the humerus, the veteran's left shoulder 
disability is not entitled to a higher rating pursuant to 
Diagnostic Codes 5200 (ankylosis of scapulohumeral 
articulation) or 5202 (no evidence of loss of head, nonunion, 
or fibrous union of humerus).  He has never been diagnosed 
with ankylosis of the left shoulder or arm and x-rays taken 
in May 1998 showed no evidence of fracture or dislocation.  
There is no objective medical evidence which shows malunion 
or other deformity of his humerus.

Additionally, there is no evidence of any "additional 
disability" associated with recent x-ray findings showing 
degenerative changes in the left shoulder which would require 
consideration of a separate rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  Thus, the 20 percent 
evaluation currently assigned for the left shoulder under 
Diagnostic Code 5201 appears correct, as a rating under this 
code would account for the recently documented deficits of 
range of motion on forward flexion and abduction.  The Board 
further notes that if it were to establish a separate rating 
for left AC arthritis, it would likely be necessary to reduce 
the existing 20 percent rating for orthopedic disability 
which is already largely predicated on limitation of 
abduction to 90 degrees.  The Board also believes that to 
provide a separate evaluation for the veteran's minimal 
arthritis would violate the anti-pyramiding provisions of 
38 C.F.R. § 4.14 (1998), especially with the Board's decision 
to assign a separate rating for the additional disability 
associated with the nerve damage to the left shoulder.  The 
evaluation of the same disability under various diagnoses is 
to be avoided under 38 C.F.R. § 4.14.  In Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined if the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  As indicated above, such is not the 
case with respect to the arthritis of the veteran's left 
shoulder.  See  38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 
203, 206 (1993).

Consideration of a separate rating under a neurological 
Diagnostic Code is discussed immediately below.


Nerve Damage

The Board has determined that the recent findings of 
primarily localized pain and recent findings of nerve damage 
warrant consideration of the diagnostic codes which relate to 
peripheral nerves and specifically 38 C.F.R. § 4.124(a), 
Diagnostic Code 8519.  The Board particularly notes that an 
August 1996 EMG was interpreted to reveal a lack of voluntary 
activity of the left upper trapezius consistent with an old 
shoulder injury with accessory nerve damage.

Under Diagnostic Code 8519, complete paralysis of the long 
thoracic nerve resulting in the inability to raise the minor 
arm above shoulder level or a winged scapula deformity 
warrants a 20 percent disability rating.  This is the highest 
assignable rating for paralysis of the minor long thoracic 
nerve.  Incomplete paralysis which is severe will be rated as 
20 percent disabling whether it is the major or minor arm.  
Such ratings are not to be combined with lost motion above 
the shoulder level.  38 C.F.R. 4.124a, Code 8519 and Note 
(1998).

As noted above, separate disabilities arising from a single 
disease entity are to be rated separately.  38 C.F.R. 
§ 4.25(b) (1998); Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  However, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14 (1998); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  In the instant 
case, the Board must consider whether the nerve damage and 
related pain attributable to the veteran's scapula deformity 
are separate and distinct disability manifestations from the 
same injury, thereby allowing separate evaluations to be 
established under 38 C.F.R. § 4.25 and Esteban.  After having 
carefully considered the matter, and giving the benefit of 
the doubt to the veteran, the Board believes that the 
situation presented in this case is similar to that in 
Esteban.  That is, the veteran's left shoulder orthopedic and 
nerve disabilities may be considered to be separately ratable 
entities, each having distinct pathology and symptomatology 
which is not duplicative or overlapping.  Compare Esteban, 6 
Vet. App. at 262.

Under Diagnostic Code 8519, complete paralysis of the long 
thoracic nerve resulting in the inability to raise the minor 
arm above shoulder level or a winged scapula deformity 
warrants a 20 percent disability rating, the highest 
schedular rating available under that Diagnostic Code.  
38 C.F.R. § 4.124(a), Diagnostic Code 8519.  The Board 
therefore finds that a separate 20 percent evaluation should 
be assigned for left shoulder nerve damage with localized 
pain and winged scapula deformity, pursuant to 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8519.  Although the record does 
not make a specific reference to damage to the long thoracic 
nerve under Diagnostic Code 8519, the Board has considered 
the criteria of the inability to raise the arm above shoulder 
level and the existence of winged scapula deformity, and, 
giving the benefit of the doubt to the veteran, determined 
that a separate rating for nerve damage under this Diagnostic 
Code is warranted.  See 38 C.F.R. §§ 3.102, 4.21, 4.3 (1998).

In denying a rating in excess of 20 percent for disability 
associated with left shoulder nerve damage, the provisions 
against combining ratings for muscle injuries with those for 
peripheral nerve paralysis under 38 C.F.R. § 4.55(a) (1998) 
(38 C.F.R. § 4.55(g) prior to June 1997) are applicable.  The 
ratings currently assigned contemplate limitation of motion, 
weakness, etc. of the left shoulder girdle.  Thus, 
compensation for muscle and neurologic disability in the left 
shoulder would be tantamount to "pyramiding," or employing 
the Ratings Schedule as a vehicle for compensating the 
veteran twice for the same symptomatology.  See 38 C.F.R. § 
4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993).




	(CONTINUED ON NEXT PAGE)




ORDER

An increased evaluation for left AC separation and Sprengel's 
deformity of the left scapula is denied. 

A separate 20 percent rating for nerve damage to the left 
shoulder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

